Exhibit 10-h-1

CHANGE-IN-CONTROL RETENTION AGREEMENT

This Agreement is entered into as of [December     , 2008] by and between The
Nordson Corporation, an Ohio corporation (“Nordson”), and [Name of Executive],
an individual (“Employee”).

Employee is an executive and key employee of Nordson and is now serving Nordson
as its [Executive’s Title]. Nordson desires to assure itself of continuity of
management in the event of any threatened or actual Change in Control, to
provide inducements for Employee not to compete with Nordson, and to assure
itself, in the event of any threatened or actual Change in Control, of the
continued performance of services by Employee on an objective and impartial
basis and without distraction by concern for [his/her] employment status and
security. In order to induce Employee to remain in its employ, Nordson agrees
that if Employee’s employment with Nordson is terminated after a Change in
Control under certain circumstances as described below, Nordson will pay the
severance benefits set forth in this Agreement.

Nordson and Employee agree as follows:

1. Operation of Agreement. This Agreement will be effective and binding
immediately upon the date first set forth above (the “Effective Date”) but will
not be operative unless and until there has been a Change in Control while
Employee is in the employ of Nordson. If a Change in Control occurs while
Employee is in the employ of Nordson, this Agreement will become immediately
operative and (subject only to the possible undoing of the particular Change in
Control, as provided in Section 14 below) will continue in effect in accordance
with its terms.

2. Retention Period. If and when a Change in Control occurs, Nordson will
continue to employ Employee and Employee will continue in the employ of Nordson
during the period (the “Retention Period”) that begins on the first date on
which a Change in Control occurs (the “Change in Control Date”) and ends at the
close of business on the second anniversary of the Change in Control Date,
except that Employee’s employment may be terminated during the Retention Period
as provided in Section 5 below.

3. Position, Duties, Responsibilities. At all times during the Retention Period,
Employee will:

(a) hold the same position with substantially the same duties and
responsibilities as an executive of Nordson as Employee held immediately before
the Change in Control, as those duties and responsibilities may be extended from
time to time during the Retention Period by Nordson’s Board of Directors (the
“Board”);

(b) observe all Nordson policies applicable to Nordson executive personnel; and

(c) devote [his/her] business time, energy, and talent to the business of and to
the furtherance of the purposes and objectives of Nordson to generally the same
extent as Employee so devoted [his/her] business time, energy, and talent before
the Change in Control.



--------------------------------------------------------------------------------

Nothing in this Agreement will preclude Employee from devoting reasonable
periods of time to charitable and community activities or the management of
Employee’s investment assets provided those activities do not materially
interfere with the performance of Employee’s duties under this Agreement.

4. Compensation and Benefits During the Retention Period. During the Retention
Period, Employee will be entitled to the same base salary and to the same or
equivalent other elements of total direct compensation opportunity (consisting
of, short and long term incentive compensation, equity grants, and executive
perquisites) and employee pension and welfare benefits as that afforded to
Employee by Nordson immediately before the Change in Control Date.

5. Termination Following a Change in Control. During the Retention Period,
Employee’s employment with Nordson (and the Retention Period) may be terminated
only in accordance with one of the subsections of this Section 5. For all
purposes of this Agreement, the term “Employment Termination Date” means the
last date on which Employee is employed by Nordson.

(a) By Nordson for Cause. Nordson may terminate Employee’s employment under this
Agreement for “Cause,” effective immediately upon giving notice of termination,
if:

(i) Employee commits an act of fraud, embezzlement, theft, or other similar
criminal act constituting a felony and involving Nordson’s business, or

(ii) Employee (except by reason of incurring a disability) breaches [his/her]
agreement with respect to the time to be devoted to the business of Nordson set
forth in Section 3(c) above and fails to cure that breach within 30 days of
receipt of written notice of that breach from the Board.

(b) By Nordson without Cause. Nordson may terminate Employee’s employment under
this Agreement without Cause at any time, effective immediately upon giving
notice of that termination.

(c) By Employee for Good Reason. Subject to compliance with the notice and
opportunity for cure requirements set forth at the end of this Section 5(c),
Employee may terminate [his/her] employment under this Agreement for “Good
Reason” if any of the following circumstances occurs during the Retention Period
without Employee’s express written consent:

(i) a reduction in Employee’s base annual salary from that provided immediately
before the Change in Control Date;

(ii) a failure by Nordson to make available to Employee compensation plans,
employee pension plans, and employee welfare benefit plans (collectively,
“Plans”) and other benefits and perquisites that provide opportunities to
receive overall compensation and benefits and perquisites at least equal to the
opportunities for overall compensation and benefits and perquisites that were
available to Employee immediately before the Change in Control Date;

 

2



--------------------------------------------------------------------------------

(iii) a change in the location of Employee’s principal place of employment by
more than 50 miles from the location where Employee was principally employed
immediately before the Change in Control Date;

(iv) a significant increase in the frequency or duration of Employee’s business
travel; or

(v) a material and adverse change in the authorities, powers, functions, or
duties attached to Employee’s position from those authorities, powers,
functions, and duties as they existed immediately before the Change in Control
Date (but a change in the office or officer to whom Employee reports will not,
in itself, be deemed to be a material adverse change in Employee’s authorities,
powers, functions, or duties for these purposes).

Employee may give notice of termination for Good Reason based on any particular
circumstance described in any of (i) through (v) of this Section 5(c) only if
Employee gives notice of that intention (and of the particular circumstance on
which the notice is based) not later than 90 days after Employee becomes aware
of the existence of that particular circumstance. Any notice by Employee of
termination for Good Reason must specify a date, not earlier than 30 days after
the date on which the notice is given, that Employee proposes as [his/her]
Employment Termination Date. If Nordson cures the circumstance identified by
Employee in [his/her] notice before the proposed Employment Termination Date,
Employee will not be entitled to terminate for Good Reason based upon the cured
circumstance and Employee’s notice will be deemed rescinded. If Nordson fails to
so cure before the proposed Employment Termination Date, Employee’s employment
will terminate for Good Reason effective on that date.

(d) By Employee without Good Reason. Employee may terminate [his/her] employment
under this Agreement without Good Reason at any time, effective immediately upon
giving of notice of that termination.

(e) Upon Death or Retirement. Upon the death or Retirement of Employee,
Employee’s employment under this Agreement will terminate automatically and
without further notice, effective as of the date of death or Retirement. For all
purposes of this Agreement, “Retirement” means Employee’s termination of
employment under the terms of the applicable Nordson retirement plan as in
effect immediately before the Change in Control Date.

(f) Upon Total Disability. Nordson may terminate Employee’s employment under
this Agreement, effective thirty days after the giving of notice by Nordson, if
Employee suffers a Total Disability. For all purposes of this Agreement, “Total
Disability” means a physical or mental impairment, due to accident or illness,
that renders Employee permanently incapable of performing the duties attached to
Employee’s position as those duties existed immediately before the Change in
Control Date.

 

3



--------------------------------------------------------------------------------

6. Payments upon Termination.

(a) Termination for Cause or without Good Reason. If during the Retention Period
Nordson terminates Employee’s employment for Cause or Employee terminates
[his/her] employment without Good Reason, Employee will not be entitled to any
termination, separation, severance, or similar benefits under this Agreement.

(b) Termination Upon Employee’s Total Disability, Retirement, or Death. If
during the Retention Period Employee’s employment is terminated as a result of
Employee’s Total Disability, Retirement, or death, Employee will be entitled to
benefits under and in accordance with Nordson’s disability, retirement, and
death benefit (including life insurance policies) plans and policies as in
effect immediately before the Change in Control Date, or benefits equivalent
thereto. In addition, Nordson will pay to Employee (or to Employee’s estate in
the event of Employee’s death) any Unpaid Prior Year Bonus and a Current Year
Pro Rata Bonus. For all purposes of this Agreement, the term “Unpaid Prior Year
Bonus” means any bonus for the fiscal year ended immediately before the fiscal
year in which the Employment Termination Date occurs that remains unpaid as of
the Employment Termination Date (whether or not, under normal practice, that
bonus would not be paid until a date later than the Employment Termination
Date).

For all purposes of this Agreement, the term “Current Year Pro Rata Bonus” means
(x) an amount calculated on the same date and in the same manner as Employee’s
annual incentive bonus under the bonus plan in effect for the fiscal year in
which the Employment Termination Date occurs would have been calculated if
Employee’s employment had not been terminated and, to the extent relevant to
that calculation, Employee’s performance through the entire fiscal year had been
equal to [his/her] performance during the part of the fiscal year ending on the
Employment Termination Date, multiplied by (y) a fraction, the numerator of
which is the number of days in the partial fiscal year ending on the Employment
Termination Date and the denominator of which is 365. Unless any payment under
this Section 6(b) must be postponed by reason of Section 409A of the Internal
Revenue Code (as provided in Exhibit A to this Agreement): Nordson will pay any
Unpaid Prior Year Bonus at the same time that amount would have been paid if
Employee’s employment had continued indefinitely but not later than March 15 of
the year in which the Employment Termination Date occurs; Nordson will pay any
Current Year Pro Rata Bonus at the same time that amount would have been paid if
Employee’s employment had continued indefinitely but not later than March 15 of
the year immediately after the year in which the Employment Termination Date
occurs; and Nordson will pay any other benefits or amounts payable pursuant to
this Section 6(b) at the time specified in the applicable plan.

(c) Termination without Cause or for Good Reason. If during the Retention Period
Employee’s employment is terminated by Nordson without Cause or by Employee for
Good Reason, Nordson will pay and provide to Employee the following compensation
and benefits:

(i) Accrued Obligations. Nordson will pay to Employee base salary through the
Employment Termination Date (at the rate in effect immediately before the

 

4



--------------------------------------------------------------------------------

Employment Termination Date), any Unpaid Prior Year Bonus, a Pro Rata Current
Year Bonus, and all other amounts to which Employee is entitled under any
Nordson compensation plan applicable to Employee that is listed on Exhibit B to
this Agreement. Unless any payment under this Section 6(c)(i) must be postponed
by reason of Section 409A of the Internal Revenue Code (as provided in Exhibit A
to this Agreement), Nordson will pay any base salary within five business days
of the Employment Termination Date; Nordson will pay any Unpaid Prior Year Bonus
at the same time that amount would have been paid if Employee’s employment had
continued indefinitely but not later than March 15 of the year in which the
Employment Termination Date occurs; Nordson will pay any Current Year Pro Rata
Bonus at the same time that amount would have been paid if Employee’s employment
had continued indefinitely but not later than March 15 of the year immediately
after the year in which the Employment Termination Date occurs; and Nordson will
pay any other amounts payable pursuant to this Section 6(c)(i) at the time
specified in the applicable compensation plan.

(ii) Severance Payment. Nordson will pay to Employee a severance payment equal
to two times the sum of (x) Employee’s annual base salary (at the rate in effect
immediately before the Employment Termination Date) plus (y) Employee’s annual
target incentive bonus in effect on the Employment Termination Date. Unless this
payment must be postponed by reason of Section 409A of the Internal Revenue Code
(as provided in Exhibit A to this Agreement), Nordson will pay this amount to
Employee within five business days of the Termination Date.

(iii) Continuing Plan Coverage. For a period of two years following the
Employment Termination Date, Nordson will maintain in full force and continue to
provide full benefits to Employee under all life insurance, health (medical and
dental), accidental death and dismemberment, pension, and disability plans and
programs in which Employee was entitled to participate immediately before the
Employment Termination Date, except that (x) if Employee’s continued
participation is not possible under the general terms and provisions of any such
plan or program, Nordson will provide Employee with benefits equivalent to those
provided by each such plan and program, and (y) Nordson will not be required to
maintain any of these plans and programs, or the equivalent thereof, after
Employee has either reached the normal retirement date under the retirement or
pension plan in effect immediately before the Change in Control Date or secured
full time employment with another employer that provides benefits to Employee
under a comparable plan or program that are at least substantially equal to the
benefits provided by Nordson. To assure compliance with Section 409A of the
Internal Revenue Code, the timing of the provision of any benefits under this
Section 6(c)(iii) will be subject to Section B of Exhibit A to this Agreement if
and to the extent any part of that section is applicable according to its terms.

(iv) Lump Sum Payment Based on Additional Two Years of Age and Service under
Pension and Excess Defined Benefit Plans. Nordson will pay to Employee a lump
sum amount equal to the amount by which the aggregate actuarial present value,
calculated as of the Employment Termination Date, of all amounts payable with
respect to Employee under the Nordson Corporation Salaried Employees Pension
Plan, the

 

5



--------------------------------------------------------------------------------

Nordson Corporation Excess Defined Benefit Pension Plan, and the Nordson
Corporation 2005 Excess Defined Benefit Pension Plan (or equivalent plans) would
be increased if Employee had an additional two years of age and an additional
two years of service credit under each of these plans. Unless this payment must
be postponed by reason of Section 409A of the Internal Revenue Code (as provided
in Exhibit A to this Agreement), Nordson will pay this amount to Employee within
five business days of the Employment Termination Date.

(v) Career Counseling. Nordson will make available to Employee, at Nordson’s
expense, outplacement counseling services. Employee may select the organization
that will provide Employee with such services, provided that Nordson will not be
required to pay more than $50,000 for any such services. To assure compliance
with Section 409A of the Internal Revenue Code, the timing of the provision of
any benefits under this Section 6(c)(v) will be subject to Section B of Exhibit
A to this Agreement if and to the extent any part of that section is applicable
according to its terms.

7. No Set-Off; No Obligation to Seek Other Employment or to Otherwise Mitigate
Damages; No Effect Upon Other Agreements. Nordson’s obligation to make the
payments provided for in this Agreement and otherwise to perform its obligations
under this Agreement will not be affected by any set-off, counterclaim,
recoupment, defense, or other claim whatsoever that Nordson may have against
Employee. Employee will not be required to mitigate damages or the amount of any
payment provided for under this Agreement by seeking other employment or
otherwise. Except as expressly provided in Section 6(c)(iii) as to continuing
coverage of benefit plans, the amount of any payment or benefits provided for
under this Agreement will not be reduced by any compensation or benefits earned
by Employee as the result of employment by another employer or otherwise after
the Employee’s termination date. Except as provided in Section 15(b), the
provisions of this Agreement will not affect the validity or enforceability of
any other agreement between Nordson and Employee, and the benefits provided
under this Agreement will be additive to any other benefits promised to Employee
under any such other agreement. Moreover, this Agreement will not operate to
negate any other assurances provided to Employee.

8. Effect of Disability. If Employee becomes disabled and [his/her] disability
does not rise to the level of a Total Disability during the Retention Period to
such an extent that [he/she] is permanently prevented from performing [his/her]
duties under this Agreement by reason of physical or mental incapacity:

(a) Employee will be entitled to disability and other benefits at least equal to
those that would have been available to [him/her] had Nordson continued,
throughout the period of Employee’s disability, all of its programs, benefits,
and policies with respect to disabled employees that were in effect immediately
before the Change in Control Date, and

(b) if Employee recovers from [his/her] disability before the expiration of the
Retention Period, [he/she] will be reinstated as an active employee for the
remainder of the Retention Period under and subject to all of the terms of this
Agreement including, without limitation, Nordson’s right to terminate Employee
with or without Cause under Sections 5(a) and 5(b), respectively.

 

6



--------------------------------------------------------------------------------

9. Confidential Information. Employee will not, at any time after the Effective
Date, either directly or indirectly, disclose or make known to any person, firm,
or corporation any confidential information, trade secret, or proprietary
information of Nordson that Employee may have acquired before the Effective Date
or may acquire after the Effective Date in the performance of Employee’s duties
as an employee of Nordson. Upon the termination of Employee’s employment with
Nordson, Employee will deliver forthwith to Nordson any and all literature,
documents, correspondence, and other materials and records furnished to or
acquired by Employee during the course of [his/her] employment.

10. Noncompetition. During the Retention Period Employee will not act as a
proprietor, investor, director, officer, employee, substantial stockholder,
consultant, or partner in any business engaged to a material extent in direct
competition with Nordson in any market in any line of business engaged in by
Nordson during the Retention Period.

11. Costs of Enforcement. Nordson will pay and be solely responsible for any and
all costs and expenses (including attorneys’ fees) incurred by Employee in
seeking to enforce Nordson’s obligations under this Agreement unless and to the
extent a court of competent jurisdiction determines that Nordson was relieved of
those obligations because:

(a) Nordson terminated Employee’s employment for Cause,

(b) Employee voluntarily terminated [his/her] employment other than for Good
Reason, or

(c) Employee materially and willfully breached [his/her] agreement not to
compete with Nordson or [his/her] agreement with respect to confidential
information and that breach directly caused substantial and demonstrable damage
to Nordson.

Nordson will forthwith pay directly or reimburse Employee for any and all such
costs and expenses upon presentation from time to time by Employee or by counsel
selected by Employee of a statement or statements prepared by Employee or by
that counsel of the amount of such costs and expenses. If and to the extent a
court of competent jurisdiction renders a final binding judgment determining
that Nordson was relieved of its obligations for any of the reasons set forth in
(a), (b) or (c) above, Employee will repay the amount of those payments or
reimbursements to Nordson. In addition to the payment and reimbursement of
expenses of enforcement provided for in this Section 11, Nordson will pay to
Employee in cash, as and when Nordson makes any payment on behalf of, or
reimbursement to, Employee, an additional amount sufficient to pay all federal,
state, and local taxes (whether income taxes or other taxes) incurred by
Employee as a result of (x) payment of the expense or receipt of the
reimbursement, and (y) receipt of the additional cash payment. Nordson will also
pay to Employee interest (calculated at the Wall Street Journal Prime Rate from
time to time in effect, compounded monthly) on any payments or benefits that are
paid or provided to Employee later than the date on which due under the terms of
this Agreement. To assure compliance with Section 409A, Nordson will make any
payments to or on behalf of Employee that are required under this Section 11
subject to and as provided in Section B of Exhibit A to this Agreement.

12. Tax Provisions Regarding Gross-Ups and Compliance with Section 409A a Part
of this Agreement. All of the provisions of Exhibit A to this Agreement,
captioned “Tax Provision Exhibit – 280G Gross-Up, Compliance with Section 409A,
and 409A Gross-Up” will apply as between Nordson and Employee as fully if those
provisions had been written directly into the body of this Agreement.

 

7



--------------------------------------------------------------------------------

13. “Change in Control” Defined. For purposes of this Agreement, a Change in
Control will have occurred if at any time any of the following events occurs:

(a) a report is filed with the Securities and Exchange Commission (the “SEC”) on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report),
each as promulgated pursuant to the Securities Exchange Act of 1934, disclosing
that any “person” (as the term “person” is used in Section 13(d) or
Section 14(d)(2) of the Securities Exchange Act of 1934) is or has become a
beneficial owner, directly or indirectly, of securities of Nordson representing
25% or more of the combined voting power of Nordson’s then outstanding
securities;

(b) Nordson files a report or proxy statement with the SEC pursuant to the
Securities Exchange Act of 1934 disclosing that a Change in Control of Nordson
has or may have occurred or will or may occur in the future pursuant to any
then-existing contract or transaction;

(c) Nordson is merged or consolidated with another corporation and, as a result
thereof, securities representing less than 50% of the combined voting power of
the surviving or resulting corporation’s securities (or of the securities of a
parent corporation in case of a merger in which the surviving or resulting
corporation becomes a wholly-owned subsidiary of the parent corporation) are
owned in the aggregate by holders of Nordson’s securities immediately before
such merger or consolidation;

(d) all or substantially all of the assets of Nordson are sold in a single
transaction or a series of related transactions to a single purchaser or a group
of affiliated purchasers; or

(e) during any period of 24 consecutive months, individuals who were Directors
of Nordson at the beginning of the period cease to constitute at least a
majority of the Board unless the election, or nomination for election by
Nordson’s shareholders, of more than one half of any new Directors of Nordson
was approved by a vote of at least two-thirds of the Directors of Nordson then
still in office who were Directors of Nordson at the beginning of the 24 month
period.

14. Possible Undoing of a Change in Control and Its Effect on this Agreement. If
a Change in Control as defined in Section 13(a) occurs while Employee is in the
employ of Nordson with the result (as provided in Section 1) that this Agreement
becomes operative and, thereafter, on any later date, all three of the following
conditions are satisfied:

(a) the acquiring person has transferred or otherwise disposed of sufficient
securities of Nordson in one or more transactions, to a person or persons other
than affiliates of the acquiring person or any persons with whom the acquiring
person has agreed to act together for the purpose of acquiring, holding, voting,
or disposing of securities of Nordson, so that, after the transfer or other
disposition, the acquiring person is no longer the beneficial owner, directly or
indirectly, of securities of Nordson representing 10% or more of the combined
voting power of Nordson’s then outstanding securities;

 

8



--------------------------------------------------------------------------------

(b) no other event constituting a Change in Control had occurred; and

(c) Employee’s employment with Nordson has not been terminated by Nordson
without Cause or by Employee for Good Reason;

then, for all purposes of this Agreement, the filing of the report constituting
a Change in Control under Section 13(a) will be treated as if it had not
occurred and this Agreement will return to the status it had immediately before
the filing of the report constituting a Change in Control under Section 13(a).
Accordingly, if and when a subsequent Change in Control occurs, this Agreement
will again become operative on the date of that subsequent Change in Control.

15. Miscellaneous.

(a) Employee Rights. Nothing expressed or implied in this Agreement creates any
right or duty on the part of Nordson or Employee to have Employee remain in the
employ of Nordson before any Change in Control and Employee will have no rights
under this Agreement if [his/her] employment with Nordson is terminated for any
reason or for no reason before any Change in Control. Nothing expressed or
implied in this Agreement creates any duty on the part of Nordson to continue in
effect, or continue to provide to Employee, any plan or benefit unless and until
a Change in Control occurs. If, before a Change in Control, Nordson ceases to
provide any plan or benefit to Employee, nothing in this Agreement will be
construed to require Nordson to reinstitute that plan or benefit to Employee
upon the later occurrence of a Change in Control.

(b) Prior Employment Agreement Superseded. Nordson and Employee intend that this
Agreement will supersede and replace the Employment Agreement between Nordson
and Employee dated                      (the “Prior Employment Agreement”). As
of the Effective Date, the Prior Employment Agreement will cease to be of any
force or effect.

(c) Notices. All communications provided for in this Agreement are to be in
writing and will be deemed to have been duly given when delivered or when mailed
by United States registered or certified mail, return receipt requested, postage
prepaid, addressed to Nordson (Attention: Vice President, General Counsel and
Secretary) at its principal executive office and to Employee at [his/her]
principal residence, or to such other address as either party may have furnished
to the other in writing and in accordance with this Section 15(c), except that
notices of change of address will be effective only upon receipt.

(d) Assignment, Binding Effect.

(i) This Agreement will be binding upon and will inure to the benefit of Nordson
and Nordson’s successors and assigns. Nordson will require any successor
(whether direct or indirect, by purchase, merger, consolidation, or otherwise)
to all or substantially all of the business and or assets of Nordson, by
agreement in form and substance satisfactory to Employee, to expressly assume
and agree to perform this Agreement in the same manner and to the same extent
that Nordson would be required to perform it if no such succession had taken
place.

 

9



--------------------------------------------------------------------------------

(ii) This Agreement will be binding upon Employee and this Agreement and all
rights of Employee under this Agreement will inure to the benefit of, and be
enforceable by, Employee and [his/her] personal or legal representatives,
executors, or administrators. No right, benefit, or interest of Employee under
this Agreement will be subject to assignment, anticipation, alienation, sale,
encumbrance, charge, pledge, hypothecation, or to execution, attachment, levy,
or similar process; except that Employee may assign any right, benefit, or
interest under this Agreement if that assignment is permitted under the terms of
any plan or policy of insurance or annuity contract governing the right,
benefit, or interest.

(e) Invalid Provisions. Any provision of this Agreement that is prohibited or
unenforceable will be ineffective to the extent, but only to the extent, of the
prohibition or unenforceability without invalidating the remaining portions of
this Agreement and all remaining portions of this Agreement will continue to be
in full force and effect. If any provision of this Agreement is determined to be
invalid or unenforceable, the parties will negotiate in good faith to replace
that provision with another provision that will be valid and enforceable and
that is as close as practicable to the provision held invalid or unenforceable.

(f) Modification. No modification, amendment, or waiver of any of the provisions
of this Agreement will be effective unless in writing, specifically referring to
this agreement, and signed by both parties.

(g) Waiver of Breach. The failure at any time of a party to enforce any of the
provisions of this Agreement or to require performance by the other party of any
of the provisions of this Agreement will not be construed to be a waiver of
those provisions or to affect either the validity of this Agreement or any part
of this Agreement or the right of either party thereafter to enforce each and
every provision of this Agreement in accordance with its terms.

(h) Governing Law. This Agreement has been made in and is to be governed and
construed in accordance with the laws of the State of Ohio applicable to
contracts made in and to be performed entirely within that state.

(i) Employment by Subsidiary. If the recitals to this Agreement indicate that as
of the Effective Date Employee is employed by a subsidiary of Nordson, all
references to continued employment of Employee by Nordson are to be construed as
references to continued employment of Employee by the subsidiary and any
termination of Employee’s employment with the subsidiary are to be construed as
termination of Employee’s employment with Nordson. For the avoidance of doubt,
all references to a Change in Control are to changes in control of Nordson, not
of the subsidiary and all references to the Board are to the Board of Directors
of Nordson, not of the subsidiary.

 

10



--------------------------------------------------------------------------------

In witness whereof, Nordson and Employee have executed this Agreement as of the
day and year first above written.

 

Nordson Corporation     Employee By:  

 

   

 

Title:  

 

    [EMPLOYEE’S NAME]

 

11



--------------------------------------------------------------------------------

EXHIBIT A:

Tax Provision Exhibit – 280G Gross-Up, Compliance

with Section 409A, and 409A Gross-Up

A. Gross-Up of Payments Deemed to be Excess Parachute Payments.

A.1 Acknowledgement; Determination by Accounting Firm. Nordson and Employee
acknowledge that, following a change in ownership or control (as that term is
defined in the Treasury Regulations published under Section 280G of the Internal
Revenue Code), one or more payments or distributions to be made by Nordson or an
affiliated entity to or for the benefit of Employee (whether paid or payable or
distributed or distributable pursuant to the terms of the Agreement to which
this Exhibit A is attached, under some other plan, agreement, or arrangement, or
otherwise) (a “Payment”) may be determined to be an “excess parachute payment”
that is not deductible by Nordson or any affiliated entity for Federal income
tax purposes and with respect to which Employee will be subject to an excise tax
because of Sections 280G and 4999, respectively, of the Internal Revenue Code.
If a change in ownership or control occurs, either Employee or Nordson may
direct the Accounting Firm, which, subject to any inconsistent position asserted
by the Internal Revenue Service, will make all determinations required to be
made under this Section A, to determine whether any Payment will be an excess
parachute payment and to communicate its determination, together with detailed
supporting calculations, to Nordson and to Employee within 30 days after its
receipt of the direction from Employee or Nordson, as the case may be. Nordson
and Employee will cooperate with each other and the Accounting Firm and will
provide necessary information so that the Accounting Firm may make all such
determinations.

A.2 Gross-Up Payments. If the Accounting Firm determines that any Payment gives
rise, directly or indirectly, to liability on the part of Employee for excise
tax under Section 4999 (and/or any penalties and/or interest with respect to any
such excise tax), Nordson will make additional cash payments (each, a “Gross-Up
Payment”) to Employee, from time to time in such amounts as are necessary to put
Employee in the same position, after payment of all federal, state, and local
taxes (whether income taxes, excise taxes under Section 4999 or otherwise, or
other taxes) and any and all penalties and interest with respect to any such
excise tax, as Employee would have been in after payment of all federal, state,
and local income taxes if the Payments had not given rise to an excise tax under
Section 4999 and no such penalties or interest had been imposed. Nordson’s
obligation to make Gross-Up Payments under this Section A is not contingent on
termination of Employee’s employment with Nordson. Nordson will make each
Gross-Up Payment to Employee within 30 days of the time that the related Payment
constituting an excess parachute payment is paid or provided to Employee.

A.3 Further Gross-Up Payments as Determined by the IRS. If the Internal Revenue
Service determines that any Payment gives rise, directly or indirectly, to
liability on the part of Employee for excise tax under Section 4999 (and/or any
penalties and/or interest with respect to any such excise tax) in excess of the
amount, if any, previously determined by the Accounting Firm, Nordson will make
further Goss-Up Payments to Employee in cash and in such amounts as are
necessary to put Employee in the same position, after payment of all federal,
state, and local taxes (whether income taxes, excise taxes under Section 4999 or
otherwise, or other taxes) and

 

12



--------------------------------------------------------------------------------

any and all penalties and interest with respect to any such excise tax, as
Employee would have been in after payment of all federal, state, and local
income taxes if the Payments had not given rise to an excise tax under
Section 4999 and no such penalties or interest had been imposed. Nordson will
make any additional Gross-Up Payments required by this Section A.3 not later
than the due date of any payment indicated by the Internal Revenue Service with
respect to the underlying matters to which the additional Gross-Up Payment
relates.

A.4 Contest of IRS Determination by Nordson. If Nordson desires to contest any
determination by the Internal Revenue Service with respect to the amount of
excise tax under Section 4999, Employee will, upon receipt from Nordson of an
unconditional written undertaking to indemnify and hold Employee harmless (on an
after tax basis) from any and all adverse consequences that might arise from the
contesting of that determination, cooperate with Nordson in that contest at
Nordson’s sole expense. Nothing in this Section A will require Employee to incur
any expense other than expenses with respect to which Nordson has paid to
Employee sufficient sums so that after the payment of the expense by Employee
and taking into account the payment by Nordson with respect to that expense and
any and all taxes that may be imposed upon Employee as a result of [his/her]
receipt of that payment, the net effect is no cost to Employee. Nothing in this
Section A will require Employee to extend the statute of limitations with
respect to any item or issue in [his/her] tax returns other than, exclusively,
the excise tax under Section 4999. If, as the result of the contest of any
assertion by the Internal Revenue Service with respect to excise tax under
Section 4999, Employee receives a refund of a Section 4999 excise tax previously
paid and/or any interest with respect thereto, Employee will promptly pay to
Nordson such amount as will leave Employee, net of the repayment and all tax
effects, in the same position, after all taxes and interest, that [he/she] would
have been in if the refunded excise tax had never been paid. To assure
compliance with Section 409A, Nordson will make payments to Employee with
respect to expenses as contemplated in this Section A.4 subject to and as
provided in Sections B.1 and B.2.

A.5 Accounting Firm Fees and Expenses. Nordson will bear and pay all fees and
expenses of the Accounting Firm for services performed pursuant to this Section
A that are incurred at any time from the Effective Date through the tenth
anniversary of Employee’s death (“Applicable Fees and Expenses”). To assure
compliance with Section 409A, Nordson will pay any Applicable Fees and Expenses
subject to and as provided in Sections B.1 and B.2.

B. Compliance with Section 409A and 409A Gross Up.

B.1 Six Month Delay on Certain Payments, Benefits, and Reimbursements. If
Employee is a “specified employee” for purposes of Section 409A, as determined
under Nordson’s policy for determining specified employees on the Employment
Termination Date, each payment, benefit, or reimbursement paid or provided under
this Agreement that constitutes a “deferral of compensation” within the meaning
of Section 409A, that is to be paid or provided as a result of a “separation
from service” within the meaning of Section 409A, and that would otherwise be
paid or provided at any time (a “Scheduled Time”) that is on or before the date
that is exactly six months after the Employment Termination Date (other than
payments, benefits, or reimbursements that are treated as separation pay under
Section 1.409A-1(b)(9)(v) of the Treasury Regulations) will not be paid or
provided at the Scheduled Time but will be accumulated (together with interest
at the applicable federal rate under Section 7872(f)(2)(A) of the Code in effect
on the Termination Date) through the date that is exactly six months after the

 

13



--------------------------------------------------------------------------------

Employment Termination Date and will be paid or provided to Employee during the
period of 30 consecutive days that starts exactly six months and one day after
the Employment Termination Date, except that if Employee dies before the end of
six months after the Employment Termination Date, the payments, benefits, or
reimbursements will be accumulated only through the date of [his/her] death and
will be paid or provided not later than 30 days after the date of death.

B.2 Additional Limitations on Reimbursements and In-Kind Benefits. The
reimbursement of expenses or in-kind benefits provided under any section of this
Agreement that are taxable benefits (and that are not disability pay or death
benefit plans within the meaning of Section 409A of the Code) are intended to
comply, to the maximum extent possible, with the exception to Section 409A set
forth in Section 1.409A-1(b)(9)(v) of the Treasury Regulations. To the extent
that any reimbursement of expenses or in-kind benefits provided under any
section of this Agreement either do not qualify for that exception, or are
provided beyond the applicable time periods set forth in
Section 1.409A-1(b)(9)(v) of the Treasury Regulations, then they will be subject
to the following additional rules: (a) any reimbursement of eligible expenses
will be paid within 30 days following Employee’s written request for
reimbursement; provided that Employee provides written notice no later than 60
days before the last day of the calendar year following the calendar year in
which the expense was incurred so that Nordson can make the reimbursement within
the time periods required by Section 409A; (b) the amount of expenses eligible
for reimbursement, or in-kind benefits provided, during any calendar year will
not affect the amount of expenses eligible for reimbursement, or in-kind
benefits to be provided, during any other calendar year; and (c) the right to
reimbursement or in-kind benefits will not be subject to liquidation or exchange
for any other benefit.

B.3 Compliance Generally. Nordson and Employee intend that the payments and
benefits provided under the Agreement to which this Exhibit A is attached will
either be exempt from the application of, or comply with, the requirements of
Section 409A. The Agreement is to be construed, administered, and governed in a
manner that effects that intent and Nordson will not take any action that is
inconsistent with that intent. Without limiting the foregoing, the payments and
benefits provided under this Agreement may not be deferred, accelerated,
extended, paid out, or modified in a manner that would result in the imposition
of an additional tax under Section 409A upon Employee.

B.4 Section 409A Gross-Up. If, notwithstanding the efforts of the parties to
comply with Section 409A, Employee is subject to any excise tax under
Section 409A, Nordson will make additional payments (“409A Gross-Up Payments”)
to Employee so that after taking into account any such additional tax and any
related interest and/or penalties and the 409A Gross-Up Payments, Employee will
be in the same position as if no excise tax under Section 409A and no related
interest or penalties had been imposed upon [him/her] pursuant to Section 409A.
The Accounting Firm will have the same general duties with respect to the
determination of the amount of any Section 409A Gross-Up Payments as it has with
respect to the determination of Gross-Up Payments with respect to Section 4999
under Section A above and the parties will follow procedures in connection with
the determination and payment of any Section 409A Gross-Up Payments that are
similar to those specified in Section A above in connection with the
determination and payment of any Gross-Up Payments with respect to Section 4999.

 

14



--------------------------------------------------------------------------------

B.4 Termination of Employment to Constitute a Separation from Service. The
parties intend that the phrase “termination of employment” and words and phrases
of similar import mean a “separation from service” with Nordson within the
meaning of Section 409A. Employee and Nordson will take all steps necessary
(including taking into account this Section B.4 when considering any further
agreement regarding provision of services by Employee to Nordson after the
Employment Termination Date) to ensure that (a) any termination of employment
under this Agreement constitutes a “separation from service” within the meaning
of Section 409A, and (b) the Employment Termination Date is the date on which
Employee experiences a “separation from service” within the meaning of
Section 409A.

C. Definitions.

C.1 Accounting Firm. The term “Accounting Firm” means the independent auditors
of Nordson for the fiscal year immediately preceding the earlier of (a) the year
in which the Termination Date occurred, or (b) the year, if any, in which
occurred the first Change of Control occurring after the Effective Date, and
that firm’s successor or successors; unless that firm is unable or unwilling to
serve and perform in the capacity contemplated by this Agreement, in which case
Nordson must select another accounting firm that (i) is of recognized regional
or national standing and (ii) is not then the independent auditors for Nordson
or any affiliated corporation.

C.2 Sections 280G, 409A, and 4999. Each of the terms “Section 280G,” “Section
409A,” and “Section 4999,” respectively, means that numbered section of the
Internal Revenue Code. References in the Agreement to any of these sections are
intended to include any proposed, temporary, or final regulations, or any other
guidance, promulgated with respect to that specific section by the U.S.
Department of Treasury or the Internal Revenue Service.

 

15



--------------------------------------------------------------------------------

EXHIBIT B:

Compensation and Employment Benefit Plans

 

1. The Amended and Restated Nordson Corporation 2004 Management Incentive
Compensation Plan

 

2. The Amended and Restated Nordson Corporation 2004 Long-Term Performance Plan

 

3. The Nordson Corporation Salaried Employees Pension Plan

 

4. The Nordson Corporation Deferred Compensation Plan

 

5. The 2005 Nordson Corporation Deferred Compensation Plan

 

6. The Amended and Restated Nordson Corporation 2005 Deferred Compensation Plan

 

7. The Nordson Corporation Excess Defined Contribution Benefit Plan

 

8. The 2005 Nordson Corporation Excess Defined Contribution Benefit Plan

 

9. The Amended and Restated 2005 Supplemental Executive Retirement Plan (Defined
Contribution)

 

10. The Nordson Corporation Excess Defined Benefit Pension Plan

 

11. The 2005 Nordson Corporation Excess Defined Benefit Pension Plan

 

12. The Amended and Restated 2005 Supplemental Executive Retirement Plan
(Defined Benefit)

 

11. The Nordson Corporation Employees’ Savings Trust Plan (NEST)

 

12. The Nordson Corporation Salaried Employees’ Health Care Plan

 

13. The Nordson Corporation Prescription Drug and Dental Plans

 

14. The Nordson Corporation Short Term and Long Term Disability Plans

 

15. The Nordson Corporation Group Life Insurance Plan-Salaried

 

16. The Nordson Corporation Group Travel Accident Plan

 

17. Nordson Corporation’s Car Allowance Plan

 

18. Nordson Corporation’s policy of reimbursement for club dues, airline travel
clubs, and the like

 

19. Nordson Corporation’s policies regarding vacation, holidays, and paid time
off.